      Case 15-10703-ABA                       Doc 54      Filed 02/14/19 Entered 02/14/19 23:18:56                                          Desc Main
                                                          Document Page 1 of 2
Printed on: 02/12/2019                                                                                                                         Page 1 of 2
ISABEL C. BALBOA [ICB-99001-00]

                                              IN THE UNITED STATES BANKRUPTCY COURT FOR
                                                       THE DISTRICT OF NEW JERSEY

                                          TRUSTEE'S REPORT OF RECEIPTS AND DISBURSEMENTS
                                                         For the period of 01/01/2018 to 12/31/2018
                                                               Case Number: 15-10703 (ABA)



                                                                                                                             Monthly Payment: $822.00
       Elizabeth Gay                                                                                                                Payments / Month: 1
       1765 West Chestnut Avenue                                                                                          Current Trustee Comp.: 8.20%
       Vineland, NJ 08360




                                      The following are receipts posted in this case within the above dates:

Date                      Amount       Date                  Amount      Date                       Amount       Date                       Amount
01/16/2018              $1,065.00      02/13/2018          $1,065.00     03/15/2018               $1,064.00      04/24/2018            $1,064.00
05/21/2018              $1,064.00      06/19/2018          $1,064.00     08/01/2018                 $860.00      09/10/2018              $864.00
10/04/2018                $864.00      11/30/2018            $864.00




                                    The following are the creditors who are set up to be paid through this plan:
CL#     Creditor Name                                                    LVL        Claim Amt.           Amt. Paid.           Balance Due        Paid this
                                                                                                                                                   Period
0       ELIZABETH GAY                                                   5                $0.00                  $0.00               $0.00            $0.00
0       ROBERT N. BRAVERMAN, ESQUIRE                                    13            $2,060.00          $2,060.00                  $0.00            $0.00
1       AFFORDABLE AUTO SALES                                           33               $0.00                  $0.00               $0.00            $0.00
2       CAPITAL AUTO SALES                                              33               $0.00                  $0.00               $0.00            $0.00
3       CITY OF VINELAND                                                24             $712.27                $712.27               $0.00            $0.00
4       COMCAST                                                         33               $0.00                  $0.00               $0.00            $0.00
5       SPRINT CORPORATION                                              33             $773.12                  $0.00             $773.12            $0.00
7       MEDICAL SOUTH JERSEY HEALTH SYSTEM                              33               $0.00                  $0.00               $0.00            $0.00
8       PROGRESSIVE INSURANCE COMPANY                                   33               $0.00                  $0.00               $0.00            $0.00
9       SOUTH JERSEY GAS COMPANY                                        33               $0.00                  $0.00               $0.00            $0.00
10      MC CORMICK 106, LLC                                             24         $28,599.03           $26,989.52              $1,609.51       $8,747.95
11      VIP LOAN SHOP                                                   33               $0.00                  $0.00               $0.00            $0.00
12      PALISADES ACQUISITION IX, LLC                                   33              $58.69                  $0.00              $58.69            $0.00
13      AMERICAN INFOSOURCE, LP                                         33            $1,219.63                 $0.00           $1,219.63            $0.00
14      VINELAND MUNICIPAL UTILITIES                                    0                $0.00                  $0.00               $0.00            $0.00
15      ISABEL C. BALBOA (CREDITOR)                                     0                $0.00                  $0.00               $0.00            $0.00
16      ROBERT BRAVERMAN                                                0                $0.00                  $0.00               $0.00            $0.00
17      CITY OF VINELAND                                                24             $944.20                $891.06              $53.14          $288.81
18      AMERICAN INFOSOURCE, LP                                         33             $208.17                  $0.00             $208.17            $0.00
19      MIDLAND CREDIT MANAGEMENT, INC.                                 0                $0.00                  $0.00               $0.00            $0.00
20      SUN NATIONAL BANK                                               0                $0.00                  $0.00               $0.00            $0.00
21      AMERICAN INFOSOURCE, LP                                         0                $0.00                  $0.00               $0.00            $0.00
22      CITY OF VINELAND                                                0                $0.00                  $0.00               $0.00            $0.00
23      PALISADES ACQUISITION IX, LLC                                   33              $25.79                  $0.00              $25.79            $0.00
24      SPRINT CORPORATION                                              0                $0.00                  $0.00               $0.00            $0.00
25      AFFORDABLE AUTO SALES                                           0                $0.00                  $0.00               $0.00            $0.00
26      VERIZON                                                         0                $0.00                  $0.00               $0.00            $0.00
27      CERASTES, LLC                                                   33             $350.00                  $0.00             $350.00            $0.00




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
      Case 15-10703-ABA                Doc 54      Filed 02/14/19 Entered 02/14/19 23:18:56                   Desc Main
                                                   Document Page 2 of 2
CL#     Creditor Name                                           LVL   Claim Amt.      Amt. Paid.    Balance Due     Paid this
                                                                                                                      Period
28      MC CORMICK 106, LLC                                     13     $1,149.05      $1,149.05           $0.00        $0.00
29      LEVEL FINANCIAL, LLC                                    33      $770.00           $0.00         $770.00        $0.00
30      EDWARD A. RAMSAY                                        24        $0.00           $0.00           $0.00        $0.00




Case Steps


Start Date                                       No. Months             Payment
02/01/2015                                              9.00              $0.00
11/01/2015                                      Paid to Date           $4,599.00
12/01/2015                                             50.00            $822.00
02/01/2020                              Projected end of plan




Total payments received this period:           $9,838.00

Total paid to creditors this period:           $9,036.76
Undistributed Funds on Hand:                   $0.00
Arrearages:                                    $2,249.00
Attorney:                                      ROBERT N. BRAVERMAN, ESQUIRE




              THIS REPORT IS NOT TO BE CONSTRUED AS A PLAN PAYOFF FIGURE. PLEASE CONTACT THE TRUSTEE'S OFFICE, IN
                                      WRITING, TO RECEIVE AN ACCURATE PLAN PAYOFF FIGURE.
